         Case 5:19-cv-05035-ELW Document 59-3        Filed 09/03/20 Page 1 of 1 PageID #: 1266


Date                          Amount         Description
2019-02-19                       $400.00     Filing Fee
2019-06-21                        $70.00     Copies
2019-11-26                       $753.50     Hotel Room for Sr and LH for Depositions in Fayetteville, AR
2019-03-03                        $95.00     Service Fee to APS
2019-12-06                       $259.64     Hotel Room for LH for Depositions in Fayetteville, AR
Total        Sum                 $1,578.14
